COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JAIME ARELLANO,                                §               No. 08-18-00198-CR

                        Appellant,               §                  Appeal from the

  v.                                             §           Criminal District Court No. 1

  THE STATE OF TEXAS,                            §             of El Paso County, Texas

                        State.                   §               (TC# 20110D03106)

                                             §
                                           ORDER

       Pending before the Court is a motion filed by Appellant’s appointed counsel, Francisco F.

Macias, to withdraw as counsel. The motion to withdraw is GRANTED. The trial court is ordered

to appoint new counsel to represent Appellant on appeal. The trial court shall forward its order of

appointment to the District Clerk of El Paso County, Texas, on or before December 19, 2018. The

Court requests that District Clerk provide this Court with a copy of the appointment order so that

the Clerk of the Court can update the records for this appeal. The District Clerk shall include the

order appointing counsel in the Clerk’s record which is due to be filed on January 6, 2019.

       IT IS SO ORDERED this 29th day of November, 2018.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.